Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 8, 2016                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152889(70)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  BETTINA WINKLER, by her Next Friends HELGA                                                  Joan L. Larsen,
                                                                                                        Justices
  DAHM WINKLER and MARVIN WINKLER,
           Plaintiff-Appellant,
                                                             SC: 152889
  v                                                          COA: 323511
                                                             Oakland CC: 2014-141112-CZ
  MARIST FATHERS OF DETROIT, INC., d/b/a
  NOTRE DAME PREPARATORY HIGH SCHOOL
  AND MARIST ACADEMY,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before February 17, 2016.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 8, 2016